Dismissed and Memorandum Opinion filed May 21, 2009







Dismissed
and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00693-CV
____________
 
TROY WESTERMAN, Appellant
 
V.
 
J.T. VAUGHN CONSTRUCTION COMPANY, INC., Appellee
 

 
On Appeal from the
55th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-58442
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 25, 2008.  On April 30, 2009,  appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Seymore, and Sullivan.